CHIEF JUSTICE
 CAROLYN WRIGHT                                                                            LISA MATZ
JUSTICES                                                                               CLERK OF THE COURT
 DAVID L. BRIDGES                                                                         (214) 712-3450
 MOLLY FRANCIS                                                                      lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                          GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                     Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                          (214) 712-3434
 LANA MYERS
 DAVID EVANS                     Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 ADA BROWN                              600 COMMERCE STREET, SUITE 200                      FACSIMILE
 CRAIG STODDART                              DALLAS, TEXAS 75202                          (214) 745-1083
 BILL WHITEHILL                                 (214) 712-3400
                                                                                            INTERNET
 DAVID J. SCHENCK
                                                                                    HTTP://5TH.TXCOURTS.GOV
 JASON BOATRIGHT



                                           January 30, 2018



     W. Bradford Hill, Jr.                        Greg K. Winslett
     Hill & Finkel, LLP                           Quilling Selander Lownds Winslett Moser, PC
     602 Sawyer Street, Suite, 450                2001 Bryan Street, Suite 1800
     Houston, TX 77007-7524                       Dallas, TX 75201-3070

     Kevin B. Finkel                              Audrey Mola Momanaee Chatrodi
     Hill & Finkel, LLP                           Gardere Wynne Sewell, LLP
     602 Sawyer Street, Suite 450                 1000 Louisiana Street, Suite 3400
     Houston, TX 77007-7521                       Houston, TX 77002-5011

     Michael Feiler                               Gregory R. Ave
     Quilling, Selander, Lownds, Winslett         Walters Balido & Crain, LLP
     & Moser, PC                                  Meadow Park Tower, Suite 1500
     2001 Bryan Street, Suite 1800                10440 North Central Expressway
     Dallas, TX 75201                             Dallas, TX 75231

     Michael K. Hurst                             Marvin C. Moos
     Lynn Pinker Cox & Hurst, LLP                 Horne Rota Moos, LLP
     2100 Ross Avenue, Suite 2700                 2777 Allen Parkway, Suite 1200
     Dallas, TX 75201                             Houston, TX 77019

     Peter Scaff
     Gardere Wynne Sewell, LLP
     1000 Louisiana Street, Suite 3400
     Houston, TX 77002-2011


     Re:      Basic Energy Services, L.P. v. EXCO Resources, Inc. et al.; 05-15-00667-CV
Dear Attorneys:

Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
error, which has been corrected:

Page 12, paragraph 1, line 4, replace Anderson with Andersen

Please replace page twelve of your previous copy with the enclosed.


Sincerely,

/s/ Lisa Matz

Lisa Matz
Clerk of the Court


cc:    Trial court judge
       Trial court clerk


150667LF.P05




                                                 2